                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                             3:18-CR-00283-RJC-DCK
 USA,                                             )
                                                  )
                Plaintiff,                        )
                                                  )
    v.                                            )         ORDER
                                                  )
 ROBERT HERMAN-SMITH,                             )
                                                  )
                Defendant.                        )
                                                  )

         THIS MATTER is before the Court upon the government’s Motion to Dismiss, (Doc.

No. 15), the Indictment, (Doc. No. 1), without prejudice, pursuant to a notification of death

supported by a death certificate for the defendant, (Doc. No. 14).

         IT IS ORDERED that the government’s motion, (Doc. No. 15), is GRANTED and the

Indictment, (Doc. No. 1), is DISMISSED without prejudice.

 Signed: November 19, 2018
